Name: Decision (EU) 2018/665 of the Plenary Session of the Single Resolution Board of 15 March 2018 on discharge in respect of the implementation of the budget and on the closure of the accounts of the Single Resolution Board for the financial year 2016 (SRB/PS/2018/02)
 Type: Decision
 Subject Matter: monetary economics;  budget;  accounting;  EU institutions and European civil service
 Date Published: 2018-04-30

 30.4.2018 EN Official Journal of the European Union L 110/140 DECISION (EU) 2018/665 OF THE PLENARY SESSION OF THE SINGLE RESOLUTION BOARD of 15 March 2018 on discharge in respect of the implementation of the budget and on the closure of the accounts of the Single Resolution Board for the financial year 2016 (SRB/PS/2018/02) THE SINGLE RESOLUTION BOARD IN ITS PLENARY SESSION, Having regard to Article 50(1)(b) and 63(8) of Regulation (EU) No 806/2014 of the European Parliament and of the Council of 15 July 2014 establishing uniform rules and a uniform procedure for the resolution of credit institutions and certain investment firms in the framework of a Single Resolution Mechanism and a Single Resolution Fund and amending Regulation (EU) No 1093/2010 (1), Having regard to Article 103, 104 and 105 of the SRB Financial Regulation, Having regard to the final Annual Accounts of the SRB for the financial year 2016 as approved in its meeting of 22 June 2017, Having regard to the Annual Activity Report of the SRB for the financial year 2016 as adopted in its meeting of 22 June 2017, Having regard to the Court of Auditors' Annual Report comprising the statement of assurance on the reliability of the accounts and the legality and regularity of the underlying transactions and sound financial management for the financial year 2016, together with the SRB's replies, Having regard to the Auditors' Report pursuant to Article 92(4) of Regulation (EU) No 806/2014 on any contingent liabilities (whether for the Single Resolution Board, the Council, the Commision or otherwise), arising as a result of the performance by the Single Resolution Board, the Council and the Commission of their tasks under this Regulation for the financial year 2016, together with the replies of the SRB, the Council and the Commission. HAS DECIDED TO: 1. Grant the Chair of the SRB discharge in respect of the implementation of the SRB's budget for the financial year 2016; 2. Approve the closure of the accounts of the SRB for the financial year 2016; 3. Set out its observations in the motion below; 4. Instruct the Chair of the Single Resolution Board to notify this Decision to the Council, the Commission and the Court of Auditors, to arrange for its publication in the Official Journal of the European Union, and on the website of the SRB. Done at Brussels, 15 March 2018. For the Plenary Session of the Board SRB Plenary Session Member Tuija TAOS (1) OJ L 225, 30.7.2014, p. 1.